HENRIOD, Chief Justice.
Appeal from the denial of a claim for an award before the Industrial Commission. The decision is affirmed.
Plaintiff says that in denying him the relief he claims for an asserted hack injury while laying bricks, the Commission was capricious. We don’t think so.
Plaintiff sets out only those facts favorable to himself. Other believable facts sustain the statutory fact-finder’s conclusion.
This case factually is one peculiar to itself and not akin to Purity Biscuit,1 where the Commission gave an award on the facts, —not as here where it denied an award.
We think the Commission reasonably and authoritatively exercised its jurisdictional function in this case, which decision we affirm on believable evidence, with no costs.
CROCKETT, WADE and CALLISTER, JJ„ and MARCELLUS K. SNOW, District Judge, concur.
McDONOUGH, j., having disqualified himself, does not participate herein.

. Purity Biscuit Co., et al. v. Industrial Commission, et al., 115 Utah 1, 201 P.2d 961 (1949).